Citation Nr: 0319580	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a seizure 
disorder.

2.  Whether new and material evidence has been 
received to reopen a claim of service connection 
for residuals of a back injury.

3.  Entitlement to service connection for a right 
shoulder disorder.

4.  Entitlement to service connection for residuals 
of a head injury.

5.  Entitlement to service connection for a headache 
disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971 and 
from July 1972 to July 1975.  He also had an additional 
period of service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The veteran subsequently relocated, and his 
claims folder was transferred to the Winston-Salem RO.  
That office forwarded his appeal to the Board.


REMAND

The veteran testified at an April 1999 hearing before a 
Member of the Board (now called a Veterans Law Judge (VLJ)).  
The VLJ who conducted that hearing is no longer with the 
Board.  The law requires that the VLJ who conducts a 
hearing in an appeal must participate in any decision made in 
the appeal.  See 38 C.F.R. § 20.707 (2002).  In July 2003, 
the veteran elected to have a 
video-conference hearing at the Winston-Salem RO before 
another VLJ, sitting at the Board's offices in Washington, 
D.C.  

Accordingly, this case is REMANDED to the RO for the 
following development:

Schedule the veteran for a video-
conference hearing at the earliest 
opportunity and notify him of the date, 
time and location of his hearing.  Put a 
copy of the letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides not to have a hearing, 
also document this in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




